Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 1 of 23
CIVIL COVER SHEET

JS 44 (Rev. 10/20)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

[. (a) PLAINTIFFS

Ralph Freeman, as Administrator of the Estate of
Jeremiah J. Ferguson Freeman

(b) County of Residence of First Listed Plaintiff

Philadelphia

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Robert N. Braker, Esquire
1650 Market Street, 52nd floor
Philadelphia. PA 19103

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

City of Chester, Shamar Management, LLC and Peco

Delaware

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

Cli U.S. Government

Plaintiff

L)2 U.S. Govemment

Defendant

3 Federal Question

(U.S. Government Not a Party)

[_]4 Diversity
(Indicate Citizensh

ip of Parties in Item Hf)

 

IV. NATURE OF SUIT (Place an °X" in One Box Quly)

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Bax for Defendant)

PTF DEF PTF DEF
Citizen of This State [x] \ CL] | Incorporated or Principal Place [x] 4 O 4
of Business In This State
Citizen of Another State [12 [] 2. Incorporated and Principal Place LI 5 Cs
of Business In Another State
Citizen or Subject of a CL] 3 Cc 3 Foreign Nation im 6 Ol 6

Foreign Country

 

Click here for: Nature of Suit Code Descriptions.

OTHERSTATUTES _]

 

 

 

 

 

 

 

| CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY
110 Insurance PERSONAL INJURY PERSONAL INJURY | 1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |_]690 Other 28 USC 157  — 3729(a))
140 Negotiable Instrument Liability CL 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharinaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers" Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated | 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability | 840 Trademark Corrupt Organizations
CL 153 Recovery of Overpayiment Liability PERSONAL PROPERTY LABOR |_| 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
1 160 Stockholders’ Suits s 355 Motor Vehicle Hs Truth in Lending Act | 485 Telephone Consumer
| 190 Other Contract Product Liability | 380 Other Personal |_}720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 1x] 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

n

196 Franchise

Injury
| 362 Personal Injury -
Medical Malpractice

CL] 385 Property Damage
Product Liability

 

740 Railway Labor Act

751 Family and Medical
Leave Act

790 Other Labor Litigation

H

 

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
220 Foreclosure 441 Voting 463 Alien Detainee

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities
Employment

446 Amer. w/Disabilities ~
Other

448 Education

5
D

 

A

F

510 Motions to Vacate
Sentence
530 General

791 Employee Retirement
Income Security Act

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

|

 

 

 

D SUITS.
870 Taxes (U.S. Plaintiff

or Defendant)
[_] 871 IRS—Third Party

 

535 Death Penalty

IMMIGRATION

26 USC 7609

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

Confinement

H

Es

 

850 Securities/Commodities/
Exchange

|_| 890 Other Statutory Actions
| | 891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

[x] | Original

V. ORIGIN (Place an “X" in One Box Only)

Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

3

Remanded from
Appellate Court

CO 4 Reinstated or Cl 5 Transferred from
Another District
(specifiy)

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity).

Reopened

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

 

Brief description of cause:

 

 

 

 

VIL REQUESTEDIN  [ CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Ix]yes []No

VII. RELATED CASE(S) ‘ Mt
IF ANY (Seeinsiretions) Ge ¢ 0 \dlou-mx DOCKET NUMBER Ad- W-

DATE SIGNATURE OF ATTORNEY OF RESORD

Apr 1, 2021

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG, JUDGE

a
Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 2 of 23

JS 44 Reverse (Rev. 10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L.(a)

(b)

(c)

Il.

Il.

IV.

VI.

VIL.

VII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an '"X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an '"X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers.
Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 3 of 23
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 5117 Ludlow Street, Philadelphia, PA 19139

 

Address of Defendant: 1 Fourth Street, Chester, PA

 

218-220 Concord Avenue, Chester, PA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

20-cv-5388 Mitchell Goldberg Date Terminated:

Case Number: Judge:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No [
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [_]
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [_ No [
case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / (1 is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
sare, 04/01/2021 (} A dichbn Wy 62583

 

 

 

 

\uorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

CIVIL: (Place a V in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts (] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
L] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
[_] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights L] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos

9. Securities Act(s) Cases [] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Robert N. Braker

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[] Relief other than monetary damages is sought.

pare, 04/01/2021 \ aac abrea hw 62583

A Norney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 4 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RALPH E. FREEMAN, as

ADMINISTRATOR OF THE ESTATE OF
JEREMIAH J. FERGUSON FREEMAN,
Deceased, on behalf of said Decedent’s heirs-
at-law and next of kin and in his own behalf

5117 Ludlow Street
Philadelphia, PA 19139

Vv.

CITY OF CHESTER
City Hall

1 Fourth Street
Chester, PA 19013

And
SHAMAR MANAGEMENT, LLC
8523 Cratin Place
Philadelphia, PA 19153
And
PECO

2301 Market Street
Philadelphia, PA 19103

 

JURY TRIAL DEMANDED

 

 

PLAINTIFF’S COMPLAINT

PARTIES

1. Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J.

Ferguson Freeman, Deceased, is an adult individual and has been appointed Administrator of the

Estate of Jeremiah J. Ferguson Freeman, Deceased as a Minor, residing at 5117 Ludlow Street,

Philadelphia, PA 19139.

 

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 5 of 23

2. Defendant, City of Chester (“Chester”) is a municipality within the
Commonwealth of Pennsylvania, with an office for service located at 1 Fourth Street, Chester,
PA 19013.

3. Defendant, Shamar Management, LLC is a business entity organized and existing
under the laws of the Commonwealth of Pennsylvania, which at all times relevant hereto,
engaged in regular, systematic, continuous and substantial business within Delaware County, and
with a principal place of business at 8523 Cratin Place, Philadelphia, PA 19153.

4, Defendant, PECO Energy Company (“PECO”) is a business entity organized and
existing under the laws of the Commonwealth of Pennsylvania, which at all times relevant
hereto, engaged in regular, systematic, continuous and substantial business within Delaware
County, and with a principal place of business located at 2301 Market Street, Philadelphia, PA
19013.

>» At all relevant times, Defendant Shamar Management, LLC owned, managed and
controlled 218-220 Concord Avenue, Chester, PA 19013.

6. A Complaint was filed against Defendant, PECO, on behalf of Khadijah Regene
Comeger, as Administratrix of the Estate of James Comeger, Deceased, on behalf of said
Decedent’s heirs-at-law and next of kin and in her own behalf, and Ralph Freeman Jr., as
Administrator of the Estate of Ralph Freeman Sr., Deceased, on behalf of said Decedent’s heirs-
at-law and next of kin and in his own behalf, in the companion case of Comeger, et al. v. PECO,
E.D.Pa. 2:20-cv-05388.

7. A Complaint was filed against Defendants, City of Chester and Shamar
Management, LLC, on behalf of Khadijah Regene Comeger, as Administratrix of the Estate of
James Comeger, Deceased, on behalf of said Decedent’s heirs-at-law and next of kin and in her

own behalf, and Ralph Freeman Jr., as Administrator of the Estate of Ralph Freeman Sr.,

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 6 of 23

Deceased, on behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf, in the
companion case of Comeger, et al. v. City of Chester, et al., E.D.Pa. 2:20-cv-05328.
FACTUAL BACKGROUND

8. Plaintiff hereby incorporate by reference all preceding Paragraphs of this Complaint
the same as if fully set forth hereinafter.

9. At all times material hereto, Decedent, Jeremiah J. Freeman Ferguson, DOB
05/27/2013, was a minot.

10. At all times material hereto, Defendant, Shamar Management, LLC, had under its
cate and direction, the supervision, control and maintenance of the property at or about 218
Concord Avenue, Chester, PA 19013 and 220 Concord Avenue, Chester, PA 19013 (hereinafter
referred to as “the property”), including the responsibility to warn anyone living in the property of
any dangerous conditions and fire hazards, to remedy immediately dangerous conditions in the
property that created fire hazards, to ptovide safety measures, including fire alarms and fire escapes,
on the property to prevent serious injuty and/or death created by dangerous conditions and fire
hazards, and more responsibilities described herein.

11. At all times material hereto, Defendant, Shamar Management, LLC and PECO, had
undet its care and direction, the supervision, control and maintenance of the electrical system, at or
about 218 Concord Avenue, Chester, PA 19013 and 220 Concord Avenue, Chester, PA 19013.

12. At all times material hereto, Defendant, Shamar Management, LLC and PECO,
maintained certain responsibilities and obligations for the property, including responsibilities for the
safe maintenance and removal of any and all hazardous conditions at or about the property.

13. In 2007, Chester’s Licensing & Inspection Department issued an inspection report in
which it failed the property on all twenty-six (26) items on the inspection checklist falling the
property in regatds to all categories including not limited to “fire extinguishers”, “smoke

32 66 2d) 66

detectors/fite alarm system”, “sprinkler system”, “electrical hazards cover plates, exposed wires”.

3

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 7 of 23

14. In 2007, Chester’s Licensing & Inspection Department issued a Certificate of
Occupancy for the property to Valerie Sanbe, despite the fact that the property had failed inspection
and was a fire hazard, which actively increased the likelihood that landlord Shamar would continue
to use the property to tent to tenants despite the known unsafe and fire hazard conditions of the
property all of which contributed to the landlord to continue to rent the property to individuals
including the Plaintiffs herein, all of which contributed to their burning to death in the fire of April
7, 2019.

15. Upon information and belief, ptior to Plaintiffs 2019 accident, Chester was aware
that the property was being rented and individuals were living there.

16 Upon information and belief, prior to Plaintiff's 2019 accident, Chester was aware
that the property was not up to code.

17. Upon information and belief, prior to Plaintiffs 2019 accident, Chester charged
propetty taxes and teceived payment for property taxes related to the property at issue which
actively increased the likelihood that the landlord Shamar would continue to rent the property to
individuals including the Plaintiffs herein, all of which contributed to their burning to death in the
fire of April 7, 2019.

18. Upon information and belief, since at least December 2017, Defendant, Chester, was
awate ot should have been awate that Defendant, Shamar Management, was renting the property to
individuals despite the fact that the property was not up to code.

19, On December 26, 2017, more than a year before the fire that killed Plaintiffs, Ebone
Butler, Assistant Housing Inspector for Chester, sent a Notice to Defendant, Shamat, copying
Chester’s Director of Public Safety, William Al Jacobs, and Chester’s Code Official, Keith Fugate,
setting forth that Shamat was in violation of Chester local Ordinance because a Certificate of

Occupancy was not issued for the property and needed to be issued “prior to renting”.
pancy ptop p g

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 8 of 23

20. On February 12, 2018, more than a year before the fire, Ebone Butler, Assistant
Housing Inspector for Chester, sent a follow-up Notice to Defendant, Shamar, copying Chester’s
Director of Public Safety, William Al Jacobs, and Chestet’s Code Official, Keith Fugate, setting
forth that Shamar was in violation of Chester local Ordinance because a Certificate of Occupancy
was not issued for the property and needed to be issued “prior to renting” and setting forth that
Shamar must “call our office and setup an appointment for an inspection” or that a Magistrate
Complaint would be filed against Shamar.

21. On April 5, 2018, more than a year before the fire, Ebone Butler, Assistant Housing
Inspector for Chester, sent a “Final Notice” to Defendant, Shamar, copying Chestet’s Director of
Public Safety, William Al Jacobs, and Chester’s Code Official, Keith Fugate, setting forth that
Shamar was in violation of Chester local Ordinance because a Certificate of Occupancy was not
issued for the property and needed to be issued “prior to renting” and setting forth that he must
“call our office and setup an appointment for an inspection” or that a Magistrate Complaint would
be filed against Shamar.

22. Thereafter, and upon information and belief, Defendant, Chester did not perform an
inspection of the property, did not take any steps to file a Complaint against Shamar, did not take
any steps to follow-up with Defendant, Shamar, and did not take any steps to advise Plaintiffs that
the property was not inspected and in violation of Chester City Ordinance and that it had previously
failed inspection, did not evict Shamar and did not take any other steps to make the property safe.

23. Defendant, Chester, was awate that individuals were still residing at the property as
of November 4, 2018, as evidenced by the fact that Chester Police responded to a disturbance at the
property and contacted Defendant Shamar regarding the property thereafter.

24. Upon information and belief, Defendant, Shamar, was a known slumlord in Chester

City owning and renting out at least sixteen (16) properties in Chester.

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 9 of 23

25. At the time of the accident and upon information and belief, for a significant peziod
of time before the accident, Defendants, Chester and PECO, knew or should have known of the
numerous dangers and general disrepair of the property, which conditions created foreseeable fire
hazards.

26. At the time of the accident and upon information and belief, there were dangerous
conditions of the property including, but not limited to, multiple appliances and electronics plugged
into a power strip connected to a neighbor’s power outlet, an overcrowded circuit breaker, a faint
gasoline smell, lawn maintenance machines stored on the first floor of property, and a sewer backup
in the basement.

27. For a significant period of time prior to Decedent Plaintiffs’ accident on April 7,
2019, Defendants, Chester, Shhamar Management, LLC and PECO, knew or had reason to know
that the property should have been vacant due to the dangerous and unsuitable living conditions of
the property.

28. For a significant period of time prior to Decedent Plaintiffs’ accident on April 7,
2019, Defendants, Shamar Management, LLC and PECO, knew or had reason to know that several
tenants of the property, including the Decedents occupying 220 Concord Avenue, did not have
active electrical accounts, but that the Decedents’ neighbor at 303 West 3" Street did have an active
electrical account.

29. For a significant period of time prior to Decedent’s Plaintiffs accident on April 7,
2019, Defendants, Shamar Management, LLC, as well as PECO, knew or had reason to know that
the Decedents’ neighbor at 303 West 3 Street had an electrical bill showing about twice as much
electrical consumption as the first floor tenants’ electrical consumption for the month, putting said
Defendants on notice ot giving Defendants reason to further investigate whether there were persons

living in the dangerous propetty.

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 10 of 23

30. Upon information and belief, the citcuit breaker in use at 303 West 3“ Street had a
maximum power load of 15 Amps, which was exceeded in use at the time of the accident and for a
significant period of time before the accident.

31. On or about April 7, 2019, Decedent, Jeremiah J. Ferguson Freeman, resided at 218-
220 Concord Avenue, Chester, PA, 19013.

32. On ot about April 7, 2019, Decedent, Jeremiah J. Ferguson Freeman, was inside the
property.

33. On ot about April 7, 2019, a fire erupted inside the property due to the actions
and/or inactions of Defendants, Chester, Shamar Management, LLC and PECO.

34. When police arrived at the scene on the aforesaid date, there was heavy smoke
coming out of the property from various windows.

35, Jeremiah was taken from the house to CHOP and placed on a ventilator.

36.  Jetemiah died on April 9, 2019, as a result of the injuries he sustained in the fire.

37. Defendants, Chester, Shamar Management, LLC and PECO, knew or should have
known about these aforesaid risks and other dangerous conditions before the Decedents’ accident
occutred, as these risk and dangerous conditions were obvious, foreseeable, and direct harms.

38. Defendants, Chester, Shamar Management, LLC and PECO, knew or should have
known that these risks and conditions created a propensity for a fire to erupt.

39. Defendants, Chester, Shamar Management, LLC and PECO, knew or should have
known that by failing to act and/or acting in the manner that produced this result, the omissions
and/or acts would result in a foreseeable and direct harm to the Decedents, including fire, injury,
and death.

AO. As a result of Defendants, Chester, Shamar Management, LLC and PECO’s actions
and/ot inactions in owning, maintaining, controlling, and/or supetvising the property, a fire

erupted and caused Jeremiah J. Ferguson Freeman, to sustain catastrophic injuries ultimately

7

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 11 of 23

resulting in his untimely deaths and causing Plaintiff, Ralph E. Freeman, as Administrator of the
Estate of Jeremiah J. Ferguson Freeman, to sustain those damages mote specifically set forth

hereinafter.

COUNT I
RALPH E. FREEMAN, Administrator of the Estate of JEREMIAH J FERGUSON
FREEMAN, on Behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf
v. SHAMAR
NEGLIGENCE

41. Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J. Ferguson
Freeman, on behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf,
incorporates by reference all preceding paragraphs of this complaint, the same as if fully set forth
hereinafter.

42, Defendant, Shamar Management, LLC, by and through their separate and respective
agents, servants, workmen and/or employees, were careless and negligent in in the following ways:

a. Owning a property that was unsafe for residents;

b. Renting the property to Ralph Freeman Sr., despite the fact that the property was
unsafe for residents;

c. Renting an unsafe property to Ralph Freeman St. with the knowledge that a
minor would be residing on the property;

d. Accepting rent money for a property that was unsafe for residents;

e. Maximizing profit for the property by minimizing any expense on property
maintenance;

f. Maximizing profit for the property by minimizing costs on inspecting the
property;

g. Storing items on the property that rendered the property a fire hazard;
h. Failing to inspect and maintain the property;
i. Failing to inspect and maintain the smoke detectors of the propetty;

j. Failing to inspect, maintain, and/or install accessible fire escapes for the

property;

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 12 of 23

k. Failing to inspect and maintain the property’s electricity;

1. Allowing the propetty to remain in a dangerous and defective condition while
permitting Decedents to live there;

m. Failing to prevent Decedents from living in the property;
n. Failing to properly eliminate potential ignition sources in the property;

o. Failing to warn all persons, such as Decedent, of the dangerous conditions of the

property;

p. Failing to warn Decedent of any unreasonable hazards posed by the unseen
dangerous conditions of the property;

q. Failing to maintain the property in a reasonably safe condition;

t. Failing to install, maintain, and/or inspect a proper wiring system for the

property;
s. Failing to remedy the overloaded circuit breaker;

t. Failing to provide remedial measures to the property after the review by
Chester’s Licensing & Inspection’s employee in 2007;

u. Allowing Decedent to continue to live in the property when the property failed
its review by Chestet’s Licensing & Inspection’s employee;

v. Failing to have the property inspected by Chester;

w. Failing to obtain a proper Certificate of Occupancy for the property;

x. Distegarding the gaseous smells in the property;

y. Distegarding the abnormal electrical consumption for a direct neighbor to the
ptoperty that was supposed to be vacant, indicating persons were living in the
property when it was unsafe;

z. Failing to further investigate the abnormal electrical consumption of the
ptoperty’s neighbor, when Defendant knew or had reason to know the property

at issue did not have active electrical accounts;

aa. Failing to further investigate the property in general when Defendants were on
notice about the dangerous conditions;

bb. Disregarding that the wiring system as an individual component or connected to
the circuit breaker was not properly inspected and/or maintained;

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 13 of 23

cc. Disregarding the overloaded circuit breaker for the property;

dd. Disregarding that a 15 Amp circuit breaker could not handle the load that was
found actually in use in the property;

ee. Disregarding that an ovetloaded circuit breaker has propensity to be shorted to
cause a fite and/or become a fite hazard;

ff, Disregarding the rights and safety of persons such as Decedent who lived on the
property as described above without properly working smoke detectors and/or
fire escapes;

gg. Disregarding that Decedent continued to live in the property when the property
was unsuitable for living and was supposed to be vacant;

hh. Disregarding that Defendants’ failures to act in warning or remedying the
dangerous condition of the property would result in a foreseeable harm;

ii. Distegarding the propensity for fire to erupt with the hazards on and in the
property;

jj. Disregarding that lawn maintenance machines omit gaseous smells and
flammable remnants;

kk. Disregarding that the lawn maintenance machines would create a fire hazard or
other dangerous condition when stored inside a property that people inhabited;

ll. Failing to store the lawn maintenance machines in a suitable area that was away
from people’s dwellings;

mm. Failing to act when Defendant was on notice about the fire hazards and
other dangerous conditions of the property;

nn. Failing to take proper precautions and measures so that the persons such as
Decedent would not be injured on the property as described above; and

oo. Other acts of carelessness and negligence that may be uncovered during the
discovery process.

43. The general disrepair of the property and the aforesaid dangers put Defendant,
Shamar Management, LLC, on notice of the foreseeable and direct harm to Jeremiah J. Ferguson

Freeman.

10

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 14 of 23

44, Defendant, Shamar Management, LLC and PECO, knew or should have known of
the aforesaid dangers for a significant petiod of time before Jeremiah J. Ferguson’s death, and failed
to act, resulting in foreseeable and direct harm including, fire, injury, and death.

45, Defendant, Shamar Management, LLC’s conduct was a substantial factor, a factual
cause and/or incteased the risk of harm of serious and permanent injury and/or death to Jeremiah J.
Ferguson.

46. As a direct and proximate result of Defendant, Shamar Management, LLC’s careless
and negligent conduct, Decedent, Jeremiah J. Ferguson, was caused to sustain serious, disabling and
permanent personal injuries: he sustained catastrophic injuries which ultimately resulted in his
untimely death on April 7, 2019; he was unable to perform usual duties and avocations; he suffered a
shottened life expectancy; he endured conscious pain and suffering, and loss of life’s pleasures just
before his eighth birthday.

47. The acts and omissions of Defendant, Shamar Management, LLC, in causing the
instant accident, including renting a building with numerous fire hazards that was unsafe for
residents, support a claim for punitive damages in that said conduct was committed in a willful
and/or reckless and wanton manner, with a conscious indifference to the laws of the
Commonwealth of Pennsylvania, the safety of human beings living at the property, the safety of
Plaintiff, Jeremiah J. Ferguson, Deceased, and were of such outrageous nature as to merit the award
of punitive damages to punish the Defendant, for said conduct and to deter said Defendant and
others from similar activities, for which claim is made.

WHEREFORE, Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J.
Ferguson Freeman, a sum in excess of $150,000.00, jointly and severally, including punitive damages

and brings this action to recover same.

1]

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 15 of 23

COUNT II
RALPH E. FREEMAN, Administrator of the Estate of JEREMIAH J FERGUSON
FREEMAN, on Behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf
v. PECO
NEGLIGENCE
48. Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J. Ferguson
Freeman, on behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf,

incorporates by reference all preceding paragraphs of this complaint, the same as if fully set forth
hereinafter.

49. Defendant, PECO, by and through their separate and respective agents, by and
through their separate and respective agents, servants, workmen and/or employees, were careless
and negligent in in the following ways:

a. Failing to inspect and maintain the properties’ electricity;
b. Failing to properly eliminate potential ignition sources in the property;

c. Failing to watn all persons, such as Decedent of the dangerous conditions of the
property;
d. Failing to warn Decedent of any unreasonable hazards posed by the unseen

dangerous conditions of the property;

e. Failing to maintain electrical system of the properties in a reasonably safe
condition;

f. Failing to remedy the overloaded circuit breaker;

g. Failing to provide remedial measutes to the electrical system of property after the
teview by Chester’s Licensing & Inspection’s employee in 2007;

h. Allowing Decedent to continue to live in the property when the property failed
its review by Chester’s Licensing & Inspection’s employee;

i. Distegarding the abnormal electrical consumption for a direct neighbor to the
ptoperty that was supposed to be vacant, indicating persons were living in the
property when it was unsafe;

j. Failing to further investigate the abnormal electrical consumption of the

ptoperty’s neighbor, when Defendant knew or had reason to know those
properties did not have active electrical accounts;

12

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 16 of 23

k. Failing to further investigate the property in general when Defendant was on
notice about the dangerous conditions;

1. Disregarding that the wiring system as an individual component or connected to
the circuit breaker was not properly inspected and/or maintained;

m. Disregarding the overloaded circuit breaker for the propetties;

n. Disregarding that a 15 Amp citcuit breaker could not handle the load that was
found actually in use in the properties;

o. Disregarding that an overloaded circuit breaker has propensity to be shorted to
cause a fire and/or become a fire hazard;

p. Disregarding that Defendant’s failures to act in warning or remedying the
dangerous condition of the electrical system of the properties would result in a

foreseeable harm;

q. Disregarding the propensity for fire to erupt with the hazards on and in the
propetties;

t. Failing to act when Defendant, PECO, was on notice about the fire hazards and
other dangerous conditions of the property;

s. Failing to take proper precautions and measures so that the persons such as
Decedents would not be injured on the property as described above; and

t. Other acts of carelessness and negligence that may be uncovered during the
discovery process.

50. The general disrepair of the property and the aforesaid dangers put the Defendant,
PECO, on notice of the foreseeable and direct harm to Jeremiah J. Ferguson Freeman.

51 Defendant, PECO, knew ot should have known of the aforesaid dangers for a
significant period of time before to Jeremiah J. Ferguson Freeman’s death, and failed to act, resulting
in foreseeable and direct harm including, fire, injury, and death.

52. Defendant, PECOs conduct was a substantial factor, a factual cause and/or
increased the tisk of harm of serious and permanent injury and/or death to Jeremiah J. Ferguson
Freeman.

53. As a direct and proximate result of Defendant, PECO’s careless and negligent

conduct, Decedent, Jeremiah J. Ferguson Freeman was caused to sustain serious, disabling and

13

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 17 of 23

permanent personal injuries: he sustained catastrophic injuries which ultimately resulted in his
untimely death on April 9, 2019; he was unable to perform usual duties, occupations and avocations;
he suffered a shortened life expectancy; he endured conscious pain and suffering, and loss of life’s
pleasures.

WHEREFORE, Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J.
Ferguson Freeman, claims of Defendant, PECO, jointly and severally, a sum in excess of
$150,000.00 and brings this action to recover same.

COUNT III
RALPH E. FREEMAN, Administrator of the Estate of JEREMIAH J FERGUSON
FREEMAN, on Behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf

v. CHESTER
THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION

AND 42 U.S.C. $1983

54. Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J. Ferguson

 

Freeman, on behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf,
incorporates by reference all preceding paragraphs of this complaint, the same as if fully set forth
hereinafter.

55. Defendant, Chester is a governmental entity subject to suit for violation of James
Comeget’s civil rights pursuant to 42 U.S.C. §1983.

56. Defendant, Chester’s constitutional torts are not governed or limited in any way by
42 Pa.CS. § 8541, et seg., or 42 Pa.CS. § 8521, ez. seq.

57. At all times material hereto, minor, Jeremiah J. Ferguson Freeman, possessed a
liberty interest in his life, which is a right secured under the Fourteenth Amendment to the
Constitution of the United States

58. Defendant, Chester, violated minot, of Jeremiah J. Ferguson Freeman, substantive

due process right to liberty in his life.

14

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 18 of 23

59. At the time and place aforesaid, Defendant, Chester, acted under the color of the
authority of the Commonwealth of Pennsylvania and/or other governmental entities, and through
its employees, servants, and agents, acting within the course and scope of their employment, setvice,
and agency.

60. At all relevant times, minor, of Jeremiah J. Ferguson Freeman, was a foreseeable
victim to Defendant, Chester’s actions and/or inactions and was in a specific class of individuals
who were foreseeable victims.

61. Defendant, Chester, was aware of the potential for danger and the foreseeability of
the harm and death suffered by minor, of Jeremiah J. Ferguson Freeman, as evidenced by the fact
that Chester’s Licenses & Inspections employees, acting in the course and scope of his or het
employment with Chester, observed and failed the property at issue in 2007 on all categories of
inspection, including a nonworking fire alarm system, issued a Certificate of Occupancy for the
ptoperty, was aware individuals were living in the property for at least a year before the accident,
accepted property taxes for the property and was awate the property had not recently been inspected
and in violation of Chester City Ordinance and that it had previously failed inspection, did not evict
Shamar and did not take any other steps to make the property safe.

62. Defendant, Chester, was awate of the potential for danger and the foreseeability of
the harm and death suffered by minot, of Jeremiah J. Ferguson Freeman, and that the property was
supposed to be vacant due to the dangerous and unsuitable living conditions and they acted with
deliberant indifference towards the life of Jeremiah J. Ferguson Freeman, for the reasons set forth
at greater detail above.

63. Defendant, Chester’s actions and inactions, discussed at greater length above,
increased the risk of harm to of Jeremiah J. Ferguson Freeman.

64. Defendant, Chester, was aware of the potential for danger and the foreseeability of

the harm and death suffered by of Jeremiah J. Ferguson Freeman, as evidenced by their failure to

15

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 19 of 23

prevent of Jeremiah J. Ferguson Freeman, from living in a dangerous and unsuitable living
condition.

65. Defendant, Chester, was aware of the potential for danger and the foreseeability of
the harm and death suffered by of Jeremiah J. Ferguson Freeman, because Defendant knew of the
dangerous, unsafe, and potentially fatal conditions on the property, and that the property was freely
open to residents, including minots.

66. Defendant, Chester’s aforesaid willful disregard of dangers placed of Jeremiah J.
Ferguson Freeman, in a dangerous position, costing his life, which was at all time materially
foreseeable.

67. Defendant, Chester’s aforesaid actions and/or inactions, which resulted in Jeremiah
J. Ferguson Freeman’s untimely death, were the result of the policies, customs, and/or practices of
Defendant, Chester.

68. By willfully disregarding that the property remained in general disrepair, which
conditions created foreseeable and direct fire hazards to anyone living in or about the property,
despite knowing or having reason to further investigate the property, and allowing the property to
remain without the required oversight, maintenance, management, and control, and by allowing of
Jeremiah J. Ferguson Freeman, and his grandfather to live in the property, despite Defendant,
Chester’s knowledge of the dangerous and unsuitable living conditions and that the property was
freely open to residents, Defendant, Chester, rendered Jeremiah J. Ferguson Freeman, substantially
mote vulnerable to danger as a minor.

69. By willfully disregarding that the property remained in general disrepair, which
conditions created foreseeable and direct fire hazards to anyone living in or about the propetty,
despite knowing or having reason to further investigate the property, and allowing the property to
remain without the required oversight, maintenance, management, and control, and by allowing

James Comeger and his grandfather to live in the property, despite Defendant, Chester’s knowledge
16

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 20 of 23

of the dangerous and unsuitable living conditions, and, upon information and belief, Chester actively
sending tax bills to Shamar and/or accepting tax payments from Shamar, sending police officers to
the property at issue and/or not evicting Shamar and his tenants despite their knowledge that
Shamar had tenants living in this fire hazard property, Defendant, Chester, used its authority to
cteate the hazardous conditions that otherwise would not have continued to exist but for
Defendant’s actions all of which increased the tisk of harm to Plaintiff that he would burn to the
death in the foreseeable fire..

70. By willfully disregarding that the property remained in general disrepair, which
conditions cteated foreseeable and direct fire hazards to anyone living in or about the property,
despite knowing or having reason to further investigate the property, and allowing the property to
remain without the requited oversight, maintenance, management, and control, and by allowing of
Jeremiah J. Ferguson Freeman, and his grandfather to live in the property, despite Defendant,
Chester’s knowledge of the dangerous and unsuitable living conditions, and, upon information and
belief, Chester actively sending tax bills to Shamar and/or accepting tax payments from Shamar,
sending police officers to the property at issue and/or not evicting Shamar and his tenants despite
their knowledge that Shamat had tenants living in this fire hazard property, Defendants used its
authority over of Jeremiah J. Ferguson Freeman, in a way that increased Jeremiah J. Ferguson
Freeman’s risk of harm as a minor, all of which increased the risk of harm to Plaintiff that he would
burn to the death in the foreseeable fire.

71. Defendant, Chestet’s acts constituted a “state created danger,” rendering them liable
to Jeremiah J. Ferguson Freeman, through Plaintiff, Ralph E. Freeman, as Administrator of Jeremiah
J. Ferguson Freeman’s Estate, for violation of Jeremiah J. Ferguson Freeman’s civil rights.

72. The constitutional rights violated by Defendant, Chester, include liberty of life.

73. Defendant, Chester, knew of should have known that their failure to provide the

property with the required oversight, maintenance, management, and control, and failure to warn of

17

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 21 of 23

the dangerous living conditions posed a significant risk of serious bodily injury or death, which at all
times relevant herein were a foreseeable result of Defendant, Chester’s actions or lack thereof.

74, As a direct and proximate result of the Defendant, Chester’s conduct, which creates
a degree of culpability that shocks the conscience, Jeremiah J. Ferguson Freeman was caused to
suffer excruciating and agonizing pain and suffering and discomfort which ultimately resulted in his
untimely death on April 9, 2019, as described above.

75. As a direct and proximate result of Defendant, Chester’s conduct, Jeremiah J.
Ferguson Freeman was deprived of his liberty interest in his life without due process of law
guaranteed by the Fourteenth Amendment of the United States Constitution.

WHEREFORE, Plaintiff claims of Defendant, Chester, jointly and severally, a sum in
excess of $150,000.

COUNT IV
RALPH E. FREEMAN, Administrator of the Estate of JEREMIAH J FERGUSON
FREEMAN, on Behalf of said Decedent’s heits-at-law and next of kin and in his own behalf
WRONGFUL DEATH

76 Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J. Ferguson
Freeman, on behalf of said Decedent’s heits-at-law and next of kin and in his own behalf,
incorporates by reference all preceding paragraphs of this complaint, the same as if fully set forth
hereinafter.

77. As a further direct and proximate result of the aforesaid negligent acts and/or
omissions of Defendants, Chester, PECO and Shamar Management, LLC, Plaintiff, Ralph E.

Freeman, sustained and is entitled to recover the following damages:

a. Medical expenses incurred by or on behalf of the Decedent, Jeremiah J.
Ferguson Freeman, as a result of said Defendant’s negligence;

b. Funeral expenses incurred as a result of the death of Decedent, Jeremiah J.
Ferguson Freeman;

c. Expenses incurred in the administration of said Decedent;

18

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 22 of 23

d. Loss of net projected pecuniary contributions from said Decedent;

e. Loss of said Decedent’s services, companionship, comfort, society, solace,
protection; and

f. Such other damages as are recognized by Pennsylvania law and/or may be
recognized during the pendency of the action (e.g., damages for plaintuffs grief,
mental anguish, loss of enjoyment of life’s pleasures and pain and suffering, as a
result of the decedent’s death) as well as hedonic damages.
WHEREFORE, Plaintiff, Ralph E. Freeman, Administrator of the Estate of Jeremiah J.
Ferguson Freeman, claim of Defendants, Chester, PECO and Shamar Management, LLC, jointly

and severally, sums in excess of $150,000 in damages and brings this action to recover the same.

. COUNT V
RALPH E. FREEMAN, Administrator of the Estate of FEREMIAH J FERGUSON
FREEMAN, on Behalf of said Decedent’s heits-at-law and next of kin and in his own behalf
SURVIVAL ACTION

78. Plaintiff, Ralph E. Freeman, as Administrator of the Estate of Jeremiah J. Ferguson
Freeman, on behalf of said Decedent’s heirs-at-law and next of kin and in his own behalf,
incorporates by reference all preceding paragraphs of this complaint, the same as if fully set forth
hereinafter.

79. As a result of the careless and negligent actions of Defendants, Chester, PECO and
Shamar Management, LLC, Plaintiffs Decedent, Jeremiah J. Ferguson Freeman, was caused to
expire.

80. As a result of the carelessness of Defendants, aforesaid, Plaintiff's Decedent and his
estate was compelled to expend monies and incur obligations for his medical treatment and care;
Plaintiffs Decedent was caused to be unable to perform all of his usual occupations, duties and
avocations all to his great loss and detriment; his death resulted in great loss and detriment to his
family; he was unable to live out his normal life expectancy; and he was deprived of the opportunity

of living a full and complete life; he and his Estate suffered hedonic damages and his Estate was

responsible to pay her funeral bills and related costs.

19

 
 

Case 2:21-cv-01554-MSG Document1 Filed 04/01/21 Page 23 of 23

WHEREFORE, Plaintiff, Ralph E. Freeman, Administrator of the Estate of Jeremiah J.
Ferguson Freeman, claim of Defendants, Chester, PECO and Shamar Management, LLC, jointly

and severally, sums in excess of $150,000 in damages and brings this action to recover the same.

SALTZ, MONGELUZZI & BENDESKY P.C.

Robert N. Braker/s/
BY:

 

ROBERT N. BRAKER, ESQUIRE
Saltz Mongeluzzi & Bendesky P.C.
Attorney ID 62583

1650 Market Street, 52nd floor
Philadelphia, PA 19103

(215) 496-8282

rbraker@smbb.com

20

 
